Broyles, C. J.
The defendant was convicted of driving an automobile on a public highway while under the influence of intoxicating liquors. His motion for a new trial contained the usual general grounds only. There was some evidence authorizing the verdict, and, the finding of *235the jury having been approved by the trial judge, this court is without authority to interfere.
Decided April 30, 1932.
Carl H. Griffin, G. E. Maddox, for plaintiff in error.
M. Neil Andrews, solicitor-general, Horace E. Shattuclc, contra.

Judgment affirmed.


Jenkins, P. J., and Luke, J., concur.